IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

DAVID SHARPE,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-5018

MARIA SHARPE,

      Appellee.


_____________________________/

Opinion filed March 18, 2015.

An appeal from the Circuit Court for Levy County.
Mary Day Coker, Judge.

David Sharpe, pro se, Appellant.

Beth Gordon of The Gordon Law Firm, Williston, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., MARSTILLER and OSTERHAUS, JJ., CONCUR.